NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.
In the Supreme Court of Georgia



                                                   Decided: October 25, 2022


     S22G0039. SONS OF CONFEDERATE VETERANS et al. v.
         HENRY COUNTY BOARD OF COMMISSIONERS.
     S22G0045. SONS OF CONFEDERATE VETERANS et al. v.
        NEWTON COUNTY BOARD OF COMMISSIONERS.


        PETERSON, Presiding Justice.

        This case is about a highly controversial subject: whether local

communities must continue displaying (and maintaining at public

expense) monuments that celebrate the Confederacy and its long-

dead supporters, despite those communities finding such celebration

repugnant. But nothing about those monuments is at issue in this

appeal.

        Instead, this appeal presents only a discrete and important

threshold question: whether the Georgia Constitution requires a

plaintiff to establish some cognizable injury to bring a lawsuit in

Georgia courts, i.e., to have standing to sue, separate and apart from
the statutory authorization to bring suit. This question has broad

implications far beyond the underlying controversy.

     After a full review of the relevant history and context, our

answer is this: to invoke a Georgia court’s “judicial power,” a

plaintiff must have a cognizable injury that can be redressed by a

judicial decision. Courts are not vehicles for engaging in merely

academic debates or deciding purely theoretical questions. We “say

what the law is” only as needed to resolve an actual controversy. To

that end, only plaintiffs with a cognizable injury can bring a suit in

Georgia courts. Unlike federal law, however, that injury need not

always be individualized; sometimes it can be a generalized

grievance shared by community members, especially other

residents, taxpayers, voters, or citizens.

     The Georgia Constitution might impose a higher requirement

when a plaintiff challenges the constitutionality of a statute; we

have long held that in such cases, the plaintiff must show an actual,

individualized injury. But we need not decide today whether this

additional requirement arises from the Georgia Constitution, such

                                   2
that the General Assembly cannot abrogate it by statute, because

the plaintiffs in this case do not challenge a statute as

unconstitutional.

     For the lesser requirement — that the plaintiff has suffered

some kind of injury, albeit one that may be shared by all other

members of the community — Georgia has long recognized that

members of a community, whether as citizens, residents, taxpayers,

or voters, may be injured when their local government fails to follow

the law. Government at all levels has a legal duty to follow the law;

a local government owes that legal duty to its citizens, residents,

taxpayers, or voters (i.e., community stakeholders), and the

violation of that legal duty constitutes an injury that our case law

has recognized as conferring standing to those community

stakeholders, even if the plaintiff suffered no individualized injury.

     Applying that framework to this case, T. Davis Humphries, as

a private citizen, has standing to assert a claim for injunctive relief

against her local county government for its planned removal of a

Confederate monument in alleged violation of OCGA § 50-3-1. But

                                  3
the other plaintiffs — the various Sons of Confederate Veterans

entities — have not shown that they are members of the

communities the governments of which they seek to sue, and they

have alleged no other cognizable injury sufficient to establish their

standing. The Court of Appeals was therefore wrong to affirm the

dismissal of Humphries’s complaint for a lack of standing as to her

claim for injunctive relief, but it was right to affirm the dismissal of

the complaints filed by the various Sons of Confederate Veterans

groups. We do not reach the question of whether Humphries has

standing for her claim for damages under OCGA § 50-3-1, because

the cause of action that statute purports to create has not yet arisen;

by the statute’s terms, the cause of action arises only upon the

occurrence of conduct prohibited by the statute, and that conduct

has not yet occurred. Accordingly, we affirm the dismissal of

Humphries’s statutory claim for damages and all claims by the Sons

of Confederate Veterans groups, and reverse the dismissal of

Humphries’s claim for injunctive relief.

     1. Background

                                   4
      (a)   The statute at issue.

      OCGA § 50-3-1 (b) makes it unlawful for any agency, including

all state and local government entities,1 or any officer of an agency

(whether elected or appointed), to remove certain historic

monuments, including monuments that honor the military service

of soldiers of the Confederate States of America. See OCGA § 50-3-1

(b) (2). Additionally, “[n]o publicly owned monument erected,

constructed, created, or maintained on the public property of this

[S]tate or its agencies” or “on real property owned by an agency or

the State of Georgia” can be relocated, removed, concealed, obscured,

or altered in any fashion, except for the preservation, protection, and

interpretation of such monuments. Id. § 50-3-1 (b) (3). A person or

entity that damages or removes a monument without replacing it is

liable for treble damages for the cost of repairing or replacing the




      1 The statute defines “agency” as “any state or local government entity,
including any department, agency, bureau, authority, board, educational
institution, commission, or instrumentality or subdivision thereof, and
specifically including a local board of education, the Board of Regents of the
University System of Georgia, and any institution of the University System of
Georgia.” OCGA § 50-3-1 (b) (1) (A).
                                      5
monument, attorney’s fees, and even exemplary damages. Id. § 50-

3-1 (b) (4). The statute expressly authorizes suits by private parties

or groups, not only public entities owning a monument:

     A public entity owning a monument or any person, group,
     or legal entity shall have a right to bring a cause of action
     for any conduct prohibited by this Code section for
     damages as permitted by this Code section. Such action
     shall be brought in the superior court of the county in
     which the monument was located.

OCGA § 50-3-1 (b) (5).

     (b)   Procedural history.

     As alleged in the relevant complaint, the Henry County Board

of Commissioners in July 2020 voted to remove a Confederate

monument from the courthouse square in McDonough. As a result

of this vote, the Sons of Confederate Veterans, Colonel Charles T.

Zachry Camp #108, and Georgia Division, Sons of Confederate

Veterans, filed suit against the Board seeking injunctive relief and

damages, asserting that the Henry County Board’s vote signaled an

intention to violate OCGA § 50-3-1 (b).

     Less than a week later, Humphries filed a similar complaint


                                  6
for damages and injunctive relief against the Newton County Board

of Commissioners, in their official capacity, alleging that the

county’s intention to hold an expedited vote to remove a Confederate

monument from downtown Covington and place it in storage would

violate OCGA § 50-3-1 (b). The next day, the Newton County Board

voted to remove the monument, prompting Sons of Confederate

Veterans, General George “Tig” Anderson Camp #2038, and Georgia

Division, Sons of Confederate Veterans, to file a complaint similar

to Humphries’s. Although each group phrased their allegations a bit

differently from one another, the plaintiffs in Newton County all

generally alleged that the County’s votes directing action to remove

the monuments did or would violate OCGA § 50-3-1 (b) (2) - (4).

     Humphries brought her suit as a private citizen of Newton

County. The Sons of Confederate Veterans organizations brought

suit as “organizations of people who honor the memories and

legacies of their forefathers who fought for freedom during the War

Between the States[,]” but they made no other allegations about

their members, including whether those members were citizens or

                                 7
residents of their respective counties. All of the plaintiffs in all three

suits alleged that the unlawful removal of the monument would

cause them injury to their “rights and dignity.” The plaintiffs alleged

that they had standing under OCGA § 50-3-1 (b) (5).

      A Newton County trial court consolidated, then dismissed, the

two complaints filed against the Newton County Board of

Commissioners. The Newton County trial court concluded that the

plaintiffs in the Newton County suits lacked standing because they

suffered no damages, as the monument in Covington had not been

removed; that a 2019 amendment to OCGA § 50-3-1 (b) removed a

party’s ability to seek an injunction under the statute;2 and that the

claims were nevertheless barred by sovereign immunity. The trial

court also issued a stay pending appeal, preventing Newton County

from taking any action to remove the monument.



      2 Prior to the 2019 amendment, OCGA § 50-3-1 specifically permitted
injunctive relief to prevent prohibited actions to remove publicly owned or
displayed monuments. See OCGA § 50-3-1 (b) (3) (2004). Also, whereas the
current version allows “any person, group, or legal entity” to bring a cause of
action, the pre-2019 version specified that “any person or entity who suffered
injury or damages as a result” of a violation of the statute could bring an action
“to seek injunctive relief.”
                                        8
     In Henry County, the trial court denied an emergency

temporary restraining order, concluding that the plaintiffs’ claims

for injunctive relief were barred by sovereign immunity. Henry

County then removed the monument, and the Henry County Board

of Commissioners filed a motion to dismiss the complaint against it.

They argued that the plaintiffs lacked standing to seek damages

because they did not allege a concrete or particularized injury, that

sovereign immunity barred a claim for damages, and that the claim

for injunctive relief was moot because the county had already

removed the monument. The trial court agreed with Henry County’s

position on all three grounds and dismissed the complaint.

     All of the plaintiffs (collectively, the “Plaintiffs”) appealed to the

Court of Appeals. The Court of Appeals affirmed the dismissal of the

Plaintiffs’ complaints. See Sons of Confederate Veterans v. Newton

County Bd. of Commissioners, 360 Ga. App. 798 (861 SE2d 653)

(2021). Relying principally on federal case law decided under Article

III of the U.S. Constitution, and recent Georgia case law supporting

reliance on such federal precedent, the Court of Appeals held that

                                    9
the plaintiffs lacked standing. The court reasoned that, although

OCGA § 50-3-1 (b) (5) provided a cause of action, the “constitutional

doctrine of standing still requires that a cause of action involve a

concrete and particularized injury.” Id. at 804-805 (2) (emphasis in

original). The Court of Appeals went on to hold that “even when the

legislature identifies and elevates intangible harms, a plaintiff does

not automatically satisfy the injury-in-fact requirement whenever a

statute grants a person a statutory right and purports to authorize

that person to sue to vindicate that right.” Id. at 804 (2) (citing

Spokeo, Inc. v. Robins, 578 U.S. 330, 341 (136 SCt 1540, 194 LE2d

635) (2016)). The Court of Appeals concluded that the plaintiff

organizations alleged commitment to “honor[ing] the memories and

legacies of their forefathers” and assertion that they would “suffer

injury to [their] rights and dignity” were insufficient to establish

standing. Id. at 805 (2). And the court, noting that Humphries “did

not allege any degree of concern with the monuments beyond her

status as a private citizen of Newton County[,]” concluded that her

claim of injury was too “vague” and “abstract,” as well. Id. at 805 (2).

                                  10
Based on its conclusion that the plaintiffs lacked standing, the Court

of Appeals declined to address whether sovereign immunity barred

the plaintiffs’ claims. See id. at 806 (3).

     We granted the Plaintiffs’ petitions for certiorari to consider

whether the Georgia Constitution requires some cognizable injury

to have standing to sue when OCGA § 50-3-1 does not expressly

require it.

      2.   The Georgia Constitution vests the judicial power in
Georgia courts; although our history contains little express
interpretation of this constitutional text, over a century of Georgia
precedent delineating the boundaries of our courts’ authority
suggests that courts cannot exercise the “judicial power” to decide a
case in which the plaintiff lacks a cognizable injury.

     No one disputes that the General Assembly generally has the

power to change or modify the law to create duties and liabilities

that never existed before. See Fountain v. Suber, 225 Ga. 361, 365

(169 SE2d 162) (1969). And generally, the plain meaning of

statutory text “must be given effect.” Id. (citation and punctuation

omitted). The statute at issue here imposed a new duty on

government agencies, and its plain text provides a cause of action to


                                    11
“any person, group, or legal entity” to enforce that duty. See OCGA

§ 50-3-1 (b) (5). The statute does not itself require a plaintiff to have

suffered any particular injury from the removal of a public

monument. Accordingly, this statute allows the plaintiffs here to sue

unless the Georgia Constitution or federal law provides otherwise.

     Federal law does not control standing requirements in state

courts, so we must examine whether the Georgia Constitution

imposes an individualized-injury requirement for a plaintiff to have

standing. If our standing requirements are constitutionally based,

of course, those limitations control even in the face of a contrary

statute; but if those requirements are instead merely derived from

the common law (or decisional law), the General Assembly could

displace them. See Johns v. Suzuki Motor of America, 310 Ga. 159,

164-165 (3) (850 SE2d 59) (2020) (“As long as legislation does not

violate the Constitution, when the Legislature says something

clearly — or even just implies it — statutes trump cases.” (citation

and punctuation omitted)); Georgia Lions Eye Bank, Inc. v. Lavant,

255 Ga. 60, 61-62 (2) (335 SE2d 127) (1985) (the common law “may

                                   12
be changed at the will, or even at the whim, of the legislature, unless

prevented by constitutional limitations” (citation and punctuation

omitted)). Therefore, whether “any person, group, or legal entity”

can pursue a cause of action under OCGA § 50-3-1 (b) (5), or whether

the world of plaintiffs is cabined in some way, depends on whether

our standing requirements arise from the Georgia Constitution, or

from a lesser source.

      The Plaintiffs argue that nothing in the Georgia Constitution

requires a showing of an individualized injury and that they have

standing under OCGA § 50-3-1 (b) (5).3 The Henry County Board of

Commissioners argues that standing requires the existence of an

actual, justiciable controversy, which requires a party to have an


      3 The Plaintiffs argue that certain statutes recognize that each plaintiff
⸺ a citizen, a corporation, and unincorporated organizations ⸺ has the ability
to bring suits in their own name. See OCGA §§ 9-2-24 (“An action may be
maintained by and in the name of any unincorporated organization or
association.”); 14-3-302 (1) (providing that every corporation has power to “sue,
be sued, complain, and defend in its corporate name”); see also Clark v.
Fitzgerald Water, Light & Bond Comm., 284 Ga. 12, 12 (663 SE2d 237) (2008)
(recognizing three classes of legal entities with power to sue: “(1) natural
persons; (2) an artificial person (a corporation); and (3) such quasi-artificial
persons as the law recognizes as being capable to sue”). Although the Plaintiffs
are correct that they generally have the capacity to sue (and be sued), that
point is not relevant to whether they have standing to sue in this case.
                                       13
individualized injury. The Henry County Board maintains that the

plaintiffs’ alleged injury to their “rights and dignity” is an

insufficient injury to establish an “actual controversy.” The Newton

County Board of Commissioners argues that Georgia’s standing

doctrine has existed independently of federal jurisprudence and has

long required that a plaintiff suffer damage or injury before

resorting to the courts for enforcement of a legal right. To answer

whether our standing requirements are of constitutional dimension

and thus trump the statute, we must review what standing is and

how we have treated it historically.

    (a) Standing is necessary to invoke a court’s judicial power,
which at common law required an actual controversy.

     Standing is a jurisdictional prerequisite to a plaintiff’s right to

sue. See, e.g., Black Voters Matter Fund Inc. v. Kemp, 313 Ga. 375,

380 (1) (870 SE2d 430) (2022); Ames v. JP Morgan Chase Bank, N.A.,

298 Ga. 732, 740 (3) (d) n.6 (783 SE2d 614) (2016). A plaintiff with

standing is necessary to invoke a court’s judicial power to resolve a

dispute, and the power of Georgia courts ⸺ as with any power


                                  14
possessed by a branch of state government ⸺ is conferred by our

state constitution. See Thompson v. Talmadge, 201 Ga. 867, 879 (2)

(41 SE2d 883) (1947) (“The departments of the State government

have and can exercise only such power as the people have conferred

upon them by the Constitution.”); Beall v. Beall, 8 Ga. 210, 219

(1850) (“From the Constitution, the legislative department, as well

as every other part of the Government, derives its power[.]”).

     Because the Georgia Constitution is the source of the judicial

power of state courts, federal standing requirements do not control

our analysis. Those requirements are grounded in Article III’s

limitation of the federal judicial power to only certain kinds of

“cases” and “controversies.” See U.S. Const. Art. III, Sec. 2, Cl. 1;

Spokeo, Inc., 578 U.S. at 338 (“Standing to sue is a doctrine rooted

in the traditional understanding of a case or controversy.”). From

the “cases” and “controversies” text, the United States Supreme

Court has articulated three standing requirements: (1) an injury in

fact that is “concrete and particularized” (meaning it affects the

plaintiff in “personal and individual way”); (2) a causal connection

                                 15
between the injury and the conduct; and (3) the likelihood that the

injury will be redressed with a favorable decision. See, e.g., Spokeo,

578 U.S. at 338-339; Lujan v. Defenders of Wildlife, 504 U.S. 555,

560-561 (112 SCt 2130, 119 LE2d 351) (1992).

     But as a matter of federal law, the “constraints of Article III”

do not apply to state courts. ASARCO Inc. v. Kadish, 490 U.S. 605,

617 (109 SCt 2037, 104 LE2d 696) (1989). The Georgia

Constitution’s Judicial Power Paragraph, Ga. Const. of 1983, Art.

VI, Sec. I, Par. I, does not contain the same “cases” and

“controversies” language found in Article III. See Ga. Const. of 1983,

Art. VI, Sec. I, Par. I. And nothing in the Georgia Constitution

requires that we follow federal law on standing, even though in our

more recent history, this Court has uncritically adopted federal

jurisprudence on the question of standing. See, e.g., Black Voters

Matter Fund, 313 Ga. at 392 (Peterson, J., concurring) (citing cases

from recent decades in which this Court announced new Georgia




                                 16
standing rules by “adopting wholesale” federal precedent).4

      Since federal standing doctrine does not control, we must

consider whether the nature of the judicial power that the Georgia

Constitution vests in Georgia courts imposes some standing

requirement. The Georgia Constitution has only one provision

explicitly conferring the state judicial power, and it provides that

“[t]he judicial power of the state shall be vested exclusively in”

certain classes of courts. See Ga. Const. of 1983, Art. VI, Sec. I, Par.

I. The Judicial Power Paragraph has been carried forward without

material change from its initial appearance in the 1798 Constitution



      4  Given recent cases from this Court in which we have uncritically
applied federal standing law (including but not limited to cases cited in Black
Voters Matter Fund, 313 Ga. at 392) (Peterson, J., concurring)), it is only fair
to acknowledge that the Court of Appeals was following our lead in relying on
federal precedent in the decision below. This case concerns only whether the
Georgia Constitution requires a particularized injury and does not address our
precedent on other standing issues in which we have relied on federal
jurisprudence (e.g., mootness, redressability, and various federal exceptions to
the ordinary federal rules of standing). We trust that this decision will make
clear that, in the future, Georgia courts should apply principles of federal
standing only to the extent they are (1) following binding precedents of this
Court or (2) considering other federal precedent as persuasive authority only
“to the extent that [those federal] decisions actually were guided by th[e] same
language, history, and context” as that of the relevant state provision. Elliott
v. State, 305 Ga. 179, 188 (II) (C) (824 SE2d 265) (2019).

                                      17
to the current Constitution of 1983. See Ga. Const. of 1798, Art. III,

Sec. I (“The Judicial powers of this State shall be vested in a

Superior Court, and in such Inferior Jurisdictions as the Legislature

shall from time to time ordain and establish.”)5; Ga. Const. of 1861,

Art. IV., Sec. I., Par. I (“The Judicial powers of this State shall be

vested in a Supreme Court for the correction of errors, Superior,

Inferior Ordinary and Justices’ Courts, and in such other courts as

have been or may be established by law.”); Ga. Const. of 1865, Art.

IV., Sec. I., Par. I (materially same with commas added); Ga. Const.

of 1868, Art. V., Sec. I., Par. I (“The Judicial Powers of this State

shall be vested in a Supreme Court, Superior Courts, Courts of

Ordinary, Justices of the Peace, Commissioned Notaries Public, and

such other Courts as have been or may be established by law.”); Ga.

Const. of 1877, Art. VI, Sec. I., Par. I (“The judicial powers of this

State shall be vested in a Supreme Court, Superior Courts, Courts


      5By 1835, with the adoption of several amendments, this section of the
1798 Constitution read: “The judicial powers of this State shall be vested in a
Supreme Court for the Correction of Errors, a Superior, Inferior and Justices’
Courts, and in such other courts as the legislature shall, from time to time,
ordain and establish.” See Ga. L. 1811, p. 23; Ga. L. 1835, p. 49.
                                      18
of Ordinary, Justices of the Peace, commissioned Notaries Public,

and such other courts as have been, or may be, established by law”);

Ga. Const. of 1945, Art. VI., Sec. I., Par. I (materially same except

adding Court of Appeals to list of courts); Ga. Const. of 1976, Art.

VI., Sec. I., Par. I (same as 1945); Ga. Const. of 1983, Art. IV., Sec.

I., Par. I (“The judicial power of the state shall be vested exclusively

in the following classes of courts…”).

     The presumption of constitutional continuity directs us to

begin with the past:

     Because the meaning of a previous provision that has
     been readopted in a new constitution is generally the most
     important legal context for the meaning of that new
     provision, and because we accord each of those previous
     provisions their own original public meanings, we
     generally presume that a constitutional provision
     retained from a previous constitution without material
     change has retained the original public meaning that
     provision had at the time it first entered a Georgia
     Constitution, absent some indication to the contrary.

Elliott v. State, 305 Ga. 179, 183 (II) (A) (824 SE2d 265) (2019). And

to determine that original public meaning, we consider the “common

and customary usages of the words,” as informed by their context,


                                  19
including the broader legal backdrop — constitutional, statutory,

decisional, and common law — in which the text was adopted. See

id. at 187 (II) (B) (citation and punctuation omitted).

     Although our search for meaning of constitutional text always

begins with the text itself, in this case the text itself sheds little light

on what standing limitations might be inherent in the judicial

power. The Judicial Power Paragraph does not purport to define

what is meant by “[t]he judicial power,” and there is no explicit

limitation on its scope (unlike its federal counterpart).

     To understand the meaning of this text, we must consider the

legal background against which the original Judicial Power

Paragraph was adopted in the 1798 Constitution, with the common

law providing the most critical context. See State v. Central of Ga.

R. Co., 109 Ga. 716, 728 (35 SE 37) (1900) (“In construing a

constitution, a safe rule is to give its words such significance as they

have at common law; especially if there is nothing in the instrument

to indicate an intention by its framers that the language in question

should have a different construction.”); see also State v. Chulpayev,

                                    20
296 Ga. 764, 780 (3) (a) (770 SE2d 808) (2015) (“The common law of

England as of May 14, 1776, has long been the backstop law of

Georgia[.]””) (citation omitted). A review of the common law suggests

that plaintiffs seeking to require local governments to follow the law

generally were not required to show an individualized injury.

      At common law, courts possessed broad power to adjudicate

suits involving private rights — those belonging to an individual as

an individual. See 3 William Blackstone, Commentaries on the Laws

of England 2 (Robert Bell ed., 1772). Resolving private-rights

disputes has been historically recognized as “the core” of judicial

power. See, e.g., Northern Pipeline Const. Co. v. Marathon Pipe Line

Co., 458 U.S. 50, 70 (102 SCt 2858, 73 LE2d 598) (1982), superseded

on other grounds by statute, as stated in Wellness International

Network, Ltd. v. Sharif, 575 U.S. 665, 670-671 (135 SCt 1932, 191

LE2d 911) (2015); 3 Blackstone 2 (“The more effectually to

accomplish the redress of private injuries, courts of justice are

instituted in every civilized society[.]”); see also Spokeo, 578 U.S. at

344 (Thomas, J., concurring) (“Historically, common-law courts

                                  21
possessed broad power to adjudicate suits involving the alleged

violation of private rights[.]”). And as we see below in Division (2)

(b), a violation of a private right was understood to carry with it

some injury sufficient for standing, even if the amount of injury was

minimal.

     When it came to public wrongs — i.e., violations of public rights

and duties that affected the “whole community, considered as a

community,” 3 Blackstone 2 — common law courts also had

authority to adjudicate these public wrongs. Not every person could

bring a case to vindicate those public rights, however. Sir William

Blackstone, who we have long accepted as the leading authority on

the common law,6 described most of these public wrongs as “crimes

and misdemeanors,” and stated that the king, who “is supposed by

the law to be the person injured by every infraction of the public

right belonging to that community,” is the “proper prosecutor” to

vindicate those public wrongs. See 3 Blackstone 2; 4 Blackstone 2.



     6See, e.g., Undisclosed LLC v. State, 302 Ga. 418, 425 (3) (a) & n.8 (807
SE2d 393) (2017).
                                     22
      But not every public wrong was necessarily a crime or

misdemeanor. Sometimes the sovereign’s subordinate authorities,

essentially what we would now call local governments, violated

public duties. And the common law recognized several “prerogative”

(or extraordinary) writs — e.g., mandamus, injunction, habeas

corpus, prohibition7 — belonging to the king that were “necessary to

control subordinate functionaries and authorities,” Jackson v.

Calhoun, 156 Ga. 756, 759 (120 SE 114) (1923), “through Courts of

Justice,” Moody v. Fleming, 4 Ga. 115, 119 (1848). See also State v.

Stevens, 116 P 605, 607 (Nev. 1911) (noting that prerogative writs

originated from the “authority of the king, delegated to his courts, .

. . to perfect the administration of his justice, and the control of

subordinate functionaries and authorities. By the writ of mandamus

he commanded what ought to be done, and by the writ of prohibition

he forbade what ought not to be done[.]”). As one scholar explained,

     The prerogative writs, in their origin and until the middle

     7The “writs include, inter alia, certiorari, injunction, habeas corpus,
mandamus, ne exeat, prohibition, and quo warranto.” Morrow v. District of
Columbia, 417 F2d 728, 733 (D.C. Cir. 1969).

                                    23
     of the nineteenth century, were used primarily to control
     authorities below the level of the central government. . . .
     It was, for the most part, the local organs of government
     which were reached by the writs, but there were included
     as well all bodies — the colleges, for example — deriving
     powers from statute, decree, or charter.

Louis L. Jaffe, Standing to Secure Judicial Review: Public Actions,

74 Harv. L. Rev. 1265, 1269-1270 (1961).

     The exact requirements for pursuing such writs is unnecessary

to examine here, but several authorities note that “the English

practice was to allow strangers to have standing in the many cases

involving the ancient prerogative writs.” Cass R. Sunstein, What’s

Standing After Lujan? Of Citizen Suits, “Injuries,” and Article III,

91 Mich. L. Rev. 163, 171 (1992); see also Jaffee, 74 Harv. L. Rev. at

1274-1275. It is not clear what these authorities mean by

“strangers,” but in context, they appear to be referring to parties

who did not suffer any unique, individualized harm. See Sunstein,

91 Mich. L. Rev. at 171-172, 177 (“The relevant [early English and

American practices] suggest [that] . . . people have standing if the

law has granted them a right to bring suit. There is no authority to


                                 24
the contrary before the twentieth century[.]”); Jaffee, 74 Harv. L.

Rev. at 1274-1275 (the “so-called ‘strangers’ . . . were technical

strangers to the record but otherwise persons with a special

interest”). And nothing cited in those authorities suggest that any

person not subject to the king’s rule could invoke the king’s power to

control the subordinate functionaries and authorities of the king.

     In summary, common law courts had the power (i.e., judicial

power) to adjudicate private rights, to adjudicate public wrongs in

the nature of crimes, and to issue prerogative writs to control the

Crown’s subordinates. As we will explain below, our case law is

generally consistent with that common law: To invoke the state’s

judicial power, there must be some injury, but in most local

government cases involving public rights, such injury need not be

unique to the plaintiff when a member of the relevant community

seeks relief.

     (b) Our case law reflecting the historical understanding of a
court’s “judicial power” is another contextual clue to the meaning of
the Judicial Power Paragraph.

     Despite the absence of an explicit limitation on judicial power

                                 25
to “cases” and “controversies” in the Georgia Constitution’s Judicial

Power Paragraph, with the common law serving as our backstop, we

have long understood the nature of judicial power itself to contain a

similar limitation. The judicial power “is that which declares what

law is, and applies it to past transactions and existing cases; . . . [it]

expounds and judicially administers [the law]; . . . [it] interprets and

enforces [the law] in a case in litigation.” Thompson, 201 Ga. at 874

(1) (quoting State v. Dews, R. M. Charlton Rep. 397, 400 (Ga. Super.

Ct. 1835)).8

      We recognized early in our Court’s history that this power is

limited to deciding genuine “controversies.” See, e.g., Philadelphia

Underwriters v. Folds, 156 Ga. 773, 776 (120 SE 102) (1923); Gas-

Light Co. of Augusta v. West, 78 Ga. 318, 319 (1886); see also Gilbert

v. Thomas, 3 Ga. 575, 579-580 (1847) (“The term ‘judicial powers,’



      8This Court was constitutionally authorized in 1835 and then statutorily
created by the General Assembly in 1845, and our first opinions were handed
down in 1846. But those were not the first reported Georgia opinions. Certain
decisions of Georgia’s superior courts from as early as 1805 were collected and
reported over several decades by Thomas U.P. Charlton, Robert M. Charlton,
and George M. Dudley. Until the creation of this Court, there was no appeal
above the superior court.
                                      26
embraces all cases, criminal and civil, at common law and in equity,

and the legislature in regulating them, were authorized to make any

arrangement of them not repugnant to the constitution.”). Although

these early cases did not explicitly involve the interpretation of the

Judicial Power Paragraph, they are nevertheless instructive of how

the scope of judicial power was understood when the Judicial Power

Paragraph was carried forward into the 1945, 1976, and 1983

Constitutions. Cf. Elliott, 305 Ga. at 182-187 (II) (A) – (B) (a

constitutional provision that remains materially unchanged is

presumed to carry forward its meaning).

     Our recognition that the judicial power is limited to genuine

controversies is a consistent theme in our case law. See Shippen v.

Folsom, 200 Ga. 58, 59 (4) (35 SE2d 915) (1945) (noting that even if

the Declaratory Judgment Act did not expressly limit relief to “cases

of actual controversy,” such a “limitation is generally implied and

observed by the courts both in America and in England” (citation

and punctuation omitted)).

     For an actual controversy to exist, a party must have some

                                 27
right at stake that requires adjudication to protect it. See Pilgrim v.

First Nat. Bank of Rome, 235 Ga. 172, 174 (219 SE2d 135) (1975) (“It

may be stated as a general rule . . . that the parties seeking to

maintain the action must have the capacity to sue, and must have a

right which is justiciable and subject to a declaration of rights, and

it must be brought against an adverse party with an antagonistic

interest.” (citation and punctuation omitted)); Braswell v. Equitable

Mortgage Co., 110 Ga. 30, 33 (35 SE 322) (1900) (“As a general rule,

no one can be a party to an action if he has no interest in the cause

of action; and in order for a plaintiff in error to succeed in this court,

he must show, not only error, but injury. This court is not an

expounder of theoretical law, but it administers practical law, and

corrects only such errors as have practically wronged the

complaining party”); Brown v. City of Atlanta, 66 Ga. 71, 76 (1880)

(same);9 see also Southeastern Greyhound Lines v. Georgia Pub.


      9 This rule applied in the appellate context as well, requiring dismissal
of appeals where the plaintiff has no injury that can be redressed by the
outcome of a decision. See, e.g., Cooper Motor Lines, Inc. v. B. C. Truck Lines,
Inc., 215 Ga. 195, 195 (2) (109 SE2d 689) (1959) (plaintiff’s contractual rights

                                      28
Serv. Commn., 181 Ga. 75, 78-79 (181 SE 834) (1935) (“To adjudicate

upon and protect the rights and interests of individual citizens, and

to that end to construe and apply the laws, is the peculiar province

of the judicial department. (citation and punctuation omitted)”); Low

v. Towns, 8 Ga. 360, 368 (1850) (the judiciary is the “legitimate and

appropriate” branch to adjudicate the “vested rights of individuals,

when acquired under the Constitution and laws of the land”).

      The rule that an actual controversy must exist in order to sue

also appears in our considerable body of precedent holding that

courts lack the power to issue advisory opinions. See, e.g., McDowell

v. Judges Ex Officio, 235 Ga. 364, 365 (219 SE2d 713) (1975) (“Not

even in a declaratory judgment action is the court permitted to

render an advisory opinion.”); Bd. of Commissioners v. Dept. of

Public Health, 229 Ga. 173, 175-176 (2) (190 SE2d 39) (1972) (“In




were “in no way” prejudiced by the judgment and, therefore, the plaintiff had
no right to bring appeal); First Nat. Bank of Rome v. Yancey, 207 Ga. 437, 437
(62 SE2d 179) (1950) (“‘It has, we believe, ever been the law, both in this state
and in other jurisdictions, that a party not aggrieved by the judgment of a trial
court is without legal right to except thereto, since he has of it no just cause of
complaint.” (citations and punctuation omitted)).
                                        29
raising those questions on appeal, the appellant seeks to secure the

opinion of this court on hypothetical and academic legal questions

not involved in this case and not shown yet to have arisen but which

appellant fears may arise at some future time, and, in raising these

questions, appellant seeks merely an advisory opinion of this court

to guide appellant in its future course of conduct. This court is not

authorized to render such an opinion.”); Hinson v. First Nat. Bank,

221 Ga. 408, 410 (1) (144 SE2d 765) (1965) (“This court has many

times held that it will not render advisory opinions or pass upon the

constitutionality of a statute unless it deprives a party of substantial

rights.”); Hand v. Berry, 170 Ga. 743, 746 (154 SE 239) (1930)

(“However much this court might be disposed to decide the abstract

question presented, . . . we are without jurisdiction to do so in the

present case.”).10



     10  The limitations on the judicial power prevent us from rendering
advisory opinions on Georgia law. In contrast, we do have the power to issue
advisory opinions regarding the Georgia Rules of Professional Conduct (which
govern lawyers) and the Georgia Code of Judicial Conduct (which governs
judges). See In re Judicial Qualifications Commn. Formal Advisory Opinion
No. 239, 300 Ga. 291, 292-297 (1) (794 SE2d 691) (2016); In re UPL Advisory

                                    30
      Historically, we recognized that the violation of a private right

was sufficient to invoke the judicial power of state courts. Even if

the plaintiff alleged only that his or her private rights were violated,

the plaintiff had standing to sue, because damages (even if only

nominal ones) flowed from the violation of one’s rights. See Hendrick

v. Cook, 4 Ga. 241, 263-264 (4) (1848) (adopting Justice Story’s

answer to the question of “injury without damage,” in which, after

considering common law cases, he concluded that “[a]ctual

perceptible damage is not indispensable as the foundation of an

action. The law tolerates no further inquiry, than whether there has

been the violation of a right; if so, the party injured is entitled to

maintain his action for nominal damages, in vindication of his right,

if no other damages are fit and proper, to remunerate him”



Opinion 2003-2, 277 Ga. 472, 472-473 (588 SE2d 741) (2003). The difference
arises from the fact that the Georgia Constitution vests in the General
Assembly (with the concurrence of the Governor, or a two-thirds vote to
override a veto) the exclusive power to make law, see Ga. Const. of 1983, Art.
III, Sec. I, Par. I; id. at Sec. V, Par. XIII; but the Constitution vests in us as an
incident of the judicial power the exclusive power to regulate the practice of
law and to promulgate the Code of Judicial Conduct. Accordingly, advisory
opinions interpreting those rules that we have made are a further exercise of
the incidental judicial power, not an arrogation of the legislative power.
                                         31
(emphasis in original)). Thus, what has been deemed essential to

invoking the judicial power of Georgia courts is not the nature or

extent of a plaintiff’s damages, but the violation of a right, as

adjudicating these rights is what holds a defendant accountable. See

Williams v. Harris, 207 Ga. 576, 579 (2) (63 SE2d 386) (1951) (“The

law infers some damage from the invasion of a property right; and if

no evidence is given of any particular amount of loss, it declares the

right by awarding what it terms ‘nominal damages.’” (citations

omitted)); Pavesich v. New England Life Ins. Co., 122 Ga. 190, 201-

202 (50 SE 68) (1905) (A direct invasion of a legal right of the

individual “is a tort, and it is not necessary that special damages

should have accrued from its violation in order to entitle the

aggrieved party to recover.”); Foote & Davies Co. v. Malony, 115 Ga.

985, 988 (42 SE 413) (1902) (“Nominal damages are not given as

compensation for the breach of a contract, but simply in vindication

of the right of a person who brings an action upon a good cause, but

fails to prove that he has sustained any actual damage, and to

prevent his being mulcted in the costs after he has established his

                                 32
cause of action.”); Eiswald v. S. Exp. Co., 60 Ga. 496, 498 (1878) (in

tort actions, a new trial will be granted where nominal damages

were improperly disallowed, because “the mere branding of the

defendant’s act as a wrong may be of future consequence to the

plaintiff in the matter of upholding the right involved”).

     This consistent approach to the power of courts serves as

substantial   background    against    which   the   Judicial   Power

Paragraph was readopted into the 1983 Constitution. It also

warrants noting that many of these common-law principles were

eventually codified. See, e.g, OCGA §§ 9-2-3 (“For every right there

shall be a remedy; every court having jurisdiction of the one may, if

necessary, frame the other.”); 44-12-21 (“For every violation of an

express or implied contract and for every injury done by another to

one’s person or property, the law gives a right to recover and a

remedy to enforce it. The right is a chose in action, and the remedy

is an action at law.”).

     As discussed in more detail below, our case law on the

violations of public rights by local governments — rights that are

                                  33
shared by the “People in common”11 — is no different. When a local

government owes a legal duty to its citizens, residents, taxpayers, or

voters (i.e., community stakeholders), the violation of that legal duty

constitutes an injury that our case law has recognized as conferring

standing to those community stakeholders, even if the plaintiff at

issue suffered no individualized injury. One such duty is the general

duty to follow the law. But if the plaintiff is not a community

stakeholder, a local government’s duty to follow the law is not owed

to that plaintiff; the plaintiff suffers no cognizable injury as a result

of a violation of that duty; and the uninjured plaintiff cannot bring

suit for that violation.12

     (c) Our case law shows that, even for public rights, the
plaintiff must show the violation of a right to have a cognizable
injury to establish standing.

      As mentioned above, common law courts had the authority to

adjudicate cases involving public rights. The most notable example


      11  Deal v. Coleman, 294 Ga. 170, 178-181 (2) (a) (751 SE2d 337) (2013)
(distinguishing between private and public rights).
       12 As we explain in more detail later, see footnote 18, whether a plaintiff

has standing to sue their local government is a separate question from whether
the suit is barred by sovereign immunity.
                                       34
mentioned were criminal prosecutions, but the common law also

permitted proceedings to control the actions of the Crown’s

subordinates that harmed the sovereign. These two types of public

rights cases persist in Georgia’s legal system, and both types require

a legal injury. In particular, criminal statutes are designed to

protect person and property, among other things, and the violation

of such statutes harms both the victim and the public at large.

Because the public is harmed, the State, as the sovereign, is the

proper party to prosecute crimes. See Anthony v. Am. Gen. Financial

Servs., 287 Ga. 448, 457 (2) (a) (697 SE2d 166) (2010) (“‘[C]riminal

statutes . . . create rights in favor of the general public, not just

individuals damaged by their violation[,]’” and so criminal victims

cannot maintain a private cause of action unless statutorily

authorized) (quoting Jastram v. Williams, 276 Ga. App. 475, 476

(623 SE2d 686) (2005)); Ambles v. State, 259 Ga. 406, 406-407 (1)

(383 SE2d 555) (1989) (“The [S]tate has both the duty and the right

to protect the security of its citizens by prosecuting crime.” (citing

Georgia Const. of 1983, Art. I, Sec. I, Par. II)). It should go without

                                  35
saying that the State cannot criminally prosecute someone who has

not violated a criminal statute and thereby injured the public.

      For non-criminal cases involving a public right, our case law

requires some injury, even if a plaintiff does not assert a

constitutional challenge to a statute.13 For these types of public-

rights disputes, the injury can be a generalized one that affects the

public at large and is not unique to the plaintiff. We acknowledge

that we have often been imprecise in describing the characteristics

of a plaintiff who is injured by the violation of a public right



      13   We have long held that Georgia courts may not decide the
constitutionality of statutes absent an individualized injury to the plaintiff.
See, e.g., Plumb v. Christie, 103 Ga. 686, 692 (30 SE 759) (1898); Reid v. Town
of Eatonton, 80 Ga. 755, 757 (6 SE 602) (1888); Taylor v. Flint, 35 Ga. 124, 127
(3) (1866); Scoville v. Calhoun, 76 Ga. 263, 269 (1886). This standing rule has
been applied repeatedly. See, e.g., Mason v. Home Depot U.S.A., Inc., 283 Ga.
271, 273 (1) (658 SE2d 603) (2008); Lambeth v. State, 257 Ga. 15, 16 (354 SE2d
144) (1987); St. John’s Melkite Catholic Church v. Commr. of Rev., 240 Ga. 733,
735 (3) (242 SE2d 108) (1978); Northeast Factor & Discount Co. v. Jackson, 223
Ga. 709, 711 (1) (157 SE2d 731) (1967); South Ga. Natural Gas Co. v. Ga. Pub.
Serv. Commn., 214 Ga. 174, 175 (1) (104 SE2d 97) (1958). This kind of
individualized injury appears similar to the injury-in-fact required federally.
See Black Voters Matter Fund, 313 Ga. at 399-400 (Peterson, J., concurring).
Because the Plaintiffs are not challenging the constitutionality of a statute, it
is not necessary to decide whether this individualized-injury requirement for
constitutional challenges to statutes is of a constitutional dimension. And
nothing in this opinion should be understood to undermine in any way our
longstanding case law articulating this requirement.
                                       36
sufficiently to bring a claim. We have used the terms “citizen,”

“resident,” “taxpayer,” and “voter” — sometimes in isolation,

sometimes together, and sometimes interchangeably — as a basis

for standing. Although our descriptions have differed from case to

case, the underlying principle is that people with a meaningful stake

in their community are injured when their local governments violate

the legal duty to follow the law.

     (i) Taxpayer status was the first status to be recognized as
conferring standing to sue local governments for generalized
grievances.

     With the backdrop of the prerogative writs used to control local

government action, early in this Court’s history, we entertained the

possibility of intervening in government action where there was

evidence of fraud or corruption, but declined to do so where those

allegations were inadequate. See Wells v. Mayor & Council of

Atlanta, 43 Ga. 67, 78 (1)-(2) (1871) (after concluding that mayor and

council had the authority to enter into the challenged contract,

holding that it was improper for a court to interfere into contract

where “loose charges of fraud and corruption” were “too vague to

                                    37
justify any serious consideration”). Although Wells suggested that

judicial intervention could be proper under different circumstances,

we did not expressly hold so until 1897, when this Court explicitly

held that where a taxpayer alleges that a government officer exceeds

his legal authority and that action harms the general public, the

taxpayer can bring suit against the government, even though no

special injury may accrue to the plaintiff. See Keen v. City of

Waycross, 101 Ga. 588, 592-594 (3) (29 SE 42) (1897); see also Koger

v. Hunter, 102 Ga. 76, 79-80 (29 SE 141) (1897) (trial court erred in

denying taxpayers’ petition to enjoin county commissioners from

misappropriating county funds).

     In Keen, this Court recognized the “prevailing rule” that “any

property-holder or municipal taxpayer” had the right ⸺ not

conferred by statute ⸺ to “enjoin municipal corporations and their

officers from transcending their lawful powers or violating their

legal duties in any mode which will injure the taxpayers[.]” See

Keen, 101 Ga. at 592-593 (citation and punctuation omitted). Keen

reasoned that taxpayers of a municipality were in a similar position

                                  38
to and had interests similar in nature to that of private corporation

stakeholders (creditors and stockholders) and, therefore, should

have the same ability (i.e., standing) as private corporation

stakeholders to “attend their own interests,” those being to prevent

through litigation the illegal acts of municipal authorities, which

would otherwise cause loss and expense that taxpayers would

ultimately bear. Id. at 593.

     This Court then routinely began applying Keen’s rule to allow

taxpayers to sue both cities and counties for alleged ultra vires

actions, even without necessarily alleging an injury to the taxpayer,

when it was clear that the ultra vires action would create an illegal

debt, cause illegal expenses to be incurred, result in increased taxes,

or misappropriate public funds. See, e.g., Mitchell v. Lasseter, 114

Ga. 275, 281 (40 SE 287) (1901) (“Any taxpayers of the county had a

right to apply to a court of equity to prevent the county

commissioners from making contracts which they had no authority

to make.”); City of Americus v. Perry, 114 Ga. 871, 884-885 (6) (40

SE 1004) (1902) (allowing suit to challenge ultra vires actions,

                                  39
“which,   if   carried   into   effect,   would   either   result   in   a

misappropriation of public funds or entail upon the taxpayers of the

city the expense of litigating with persons who might hold claims

against the city under the invalid ordinances”); Clark v. Cline, 123

Ga. 856, 864 (51 SE 617) (1905) (taxpayers could sue to enjoin county

from making illegal payments to city school system because

taxpayer’s contribution to public fund constituted a “pecuniary

interest” that authorized him prevent “illegal diversion” of public

funds); Fluker v. City of Union Point, 132 Ga. 568, 570 (64 SE 648)

(1909) (noting well-established rule that “taxpayer may enjoin

municipal corporations and their officers from making an

unauthorized appropriation of the corporate funds or an illegal

disposition of the corporate property”); Dancer v. Shingler, 147 Ga.

82, 84 (92 SE 935) (1917) (taxpayers can enjoin county board

members from executing illegal contract that would expend money

of taxpayers or incur indebtedness).

     But early on, the plaintiff’s status as a taxpayer was

insufficient to confer standing where the record did not show a

                                    40
potential injury to the public treasury or a tax increase. See Morris

v. City Council of Augusta, 201 Ga. 666, 669-670 (1) (40 SE2d 710)

(1946) (distinguishing many cases where this Court had allowed

taxpayer suits from cases not allowed because they did not show

“that the party suing as a taxpayer was in danger of injury through

loss of public funds or property”); Blanton v. Murray, 116 Ga. 288,

290 (1) (42 SE 211) (1902) (concluding that taxpayers lacked

standing to enjoin public officials from operating dispensary

allegedly in violation of town charter because the record showed that

the dispensary was being operated at no cost to the town and

“without any possibility of the town ever becoming indebted” for its

operation); Mayor & Council of Gainesville v. Simmons, 96 Ga. 477,

480 (3) (23 SE 508) (1895) (as city taxpayers, plaintiffs could not

complain that county’s payments to the city for support and

maintenance of public schools was illegal, because the funds would

benefit, rather than harm, the taxpayers because the funds would

reduce, rather than increase, local taxes).



                                 41
     Keen’s   rule   recognized   that   taxpayers,   as   community

stakeholders, had standing to sue for injuries that affected the

public at large, so long as there was some potential injury to the

public purse. And this rule has been consistently followed for over a

century. See, e.g., Williams v. DeKalb County, 308 Ga. 265, 272 (3)

(b) (ii) (840 SE2d 423) (2020) (noting that, under Georgia law, the

plaintiff’s “status as a taxpayer generally affords him standing to

seek to enjoin the unlawful expenditure of public funds” (emphasis

added)); Lowry v. McDuffie, 269 Ga. 202, 204 (1) (496 SE2d 727)

(1998) (in a suit against the state revenue commissioner and a

county tax commissioner, holding that “a taxpayer has standing to

contest the legality of the expenditure of public funds of a

municipality”); Savage v. City of Atlanta, 242 Ga. 671, 671-672 n.1

(251 SE2d 268) (1978) (concluding that the plaintiff, as a taxpayer

of the City of Atlanta, had standing to seek injunction to prevent the

City’s commissioner of finance from paying out public funds under

the authority of certain ordinances); King v. Herron, 241 Ga. 5, 6 (1)

(243 SE2d 36) (1978) (“[A] citizen or taxpayer of a municipality has

                                  42
standing to question the legality of the expenditure of public funds

of the municipality even if such funds are derived solely from license

fees, fines, or grants from state or federal sources.”); Barge v. Camp,

209 Ga. 38, 43 (1) (70 SE2d 360) (1952) (“This court has many times

held that citizens and taxpayers of both counties and municipalities

have such interest as will authorize them to maintain actions to

enjoin the unlawful disposition of public funds or property.”).

     (ii) The plaintiff’s status as a citizen or resident can provide a
cognizable injury sufficient to establish standing.

     Around the same time Keen was decided, however, we also

recognized that resident “taxpayers” had standing to sue for

generalized grievances that did not directly implicate tax dollars or

public property, causing a fair amount of confusion in our case law.

In Board of Commissioners of City of Manchester v. Montgomery, 170

Ga. 361 (153 SE 34) (1930), “residents and taxpayers” of a city

brought suit against city commissioners for mandamus to compel

them to perform the duty of selecting a city manager. Id. at 365.




                                  43
While noting mandamus actions required a particularized injury for

enforcement of private rights, we concluded that

      where the question is one of public right, and the object of
      the mandamus is to procure the enforcement of a public
      duty, the relator need not show that he has any legal or
      special interest in the result, it being sufficient that he is
      interested in having the laws executed, and the duty in
      question enforced.

Id. at 366. Although the “residents and taxpayers” did not appear to

suffer any individualized injury as a result of the failure to select a

city manager, this failure violated a duty owed to the public at large,

providing the generalized injury to establish the plaintiffs’ standing.

      The principle recognized in Montgomery was soon codified, see

Code of 1933, § 64-104,14 and is now found in OCGA § 9-6-24, which

provides:


      14 It is important for modern readers to understand the differences
between current codification practices and the practices employed in our early
codes. Current codification practices are generally limited to incorporating acts
of the General Assembly. See OCGA §§ 1-1-1; 1-1-2; 28-9-5. Early codification
practices were very different. As exemplified by the Act of the General
Assembly providing for what would become the Code of 1863, early codes were
generally designed to, “as near as practicable, embrace in a condensed form,
the Laws of Georgia, whether derived from the Common Law, the Constitution
of the State, the Statutes of the State, the Decisions of the Supreme Court, or
the Statutes of England of force in this State[.]” Ga. L. 1858, p. 95. In practice,

                                        44
      Where the question is one of public right and the object is
      to procure the enforcement of a public duty, no legal or
      special interest need be shown, but it shall be sufficient
      that plaintiff is interested in having the laws executed
      and the duty in question enforced.

Although Montgomery was a mandamus case, and OCGA § 9-6-24 is

found in a part of the Georgia Code dealing with mandamus, we

have applied this general rule more broadly. See Head v. Browning,

215 Ga. 263, 266-267 (2) (109 SE2d 798) (1959), abrogation in part

on other grounds recognized by SJN Properties, LLC v. Fulton

County Bd. of Assessors, 296 Ga. 793, 799 (2) (b) (ii) n.6 (770 SE2d

832) (2015); see also Moore v. Robinson, 206 Ga. 27, 36-37 (1) (55

SE2d 711) (1949) (applying rule to allow for injunctive relief).

      The taxpayer standing rule expressed by Keen appears similar

to Montgomery’s rule now set forth in OCGA § 9-6-24, but it is




this meant that many statutes appeared in those codes that had never been
individually enacted by the General Assembly; instead, they were legal
principles often derived from decisions of this Court. OCGA § 9-6-24 is one of
those; indeed, in the 1933 Code where section 64-104 appears, instead of citing
an act of the General Assembly that enacted the statute, the Code cited only
Montgomery.

                                      45
different.15 Keen’s rule required an injury to the public purse in order

to allow a taxpayer suit to proceed, whereas Montgomery expressed

a relaxed standing requirement to allow citizen/residents suits if the

plaintiff “is interested in having the laws executed, and the duty in

question enforced.” 170 Ga. at 366

      Because we have used the term “taxpayer” loosely in many

cases, it has not always been clear what, if any, injury we required

to establish standing. See City of East Point v. Weathers, 218 Ga.

133, 135 (126 SE2d 675) (1962) (noting a line of cases, based on

predecessor to OCGA § 9-6-24, that did not require taxpayer to show

a special injury to sue, and another line of cases requiring some

generalized damage to the taxpayer through creation of illegal debt,

misappropriation of public funds, and the like).16 But Montgomery


      15 See, e.g., Williams, 308 Ga. at 272-274 (3) (b) (i) - (ii) (separately
analyzing both taxpayer-injury standing and citizen standing under OCGA §
9-6-24); Gaddy v. Ga. Dept. of Revenue, 301 Ga. 552, 555-560 (1) (802 SE2d
225) (2017) (same).
      16 Weathers also noted a third line of cases that required a citizen-

taxpayer to establish a “peculiar and special interest not shared by the general
public” in order to have standing, but the cited cases do not appear to involve
allegations that the government actions were ultra vires and instead involved
claims more akin to public nuisance actions, which do require such a showing

                                      46
was really not a taxpayer case in the sense that Keen was, because

there was no suggestion in Montgomery that merely failing to select

a city manager would cause any harm to the public purse. Because

Montgomery was not about tax dollars (which would be a Keen-type

case), our use of the term “taxpayers” in Montgomery, combined with

our use of the term “residents,” is best understood as capturing the

interest that community stakeholders have in ensuring that their

local governments follow the law and the cognizable injury to the

members of that community when such a government does not.

      Following Montgomery — and consistently through the

adoption of the 1983 Constitution — we have cited its rule,

sometimes with hints of applying Keen’s rule, as providing the basis

for standing for a “taxpayer,” even in cases where no tax dollars were

directly implicated. See League of Women Voters v. City of Atlanta,



of a special injury. See Perkins v. Mayor and Council of Madison, 175 Ga. 714,
718-719 (165 SE 811) (1932) (citizen-suit to enjoin city defendants from
removing shrubs, trees, sidewalks, and fountain from city park and otherwise
interfering with use of land by the public as a park); Alexander v. Citizens and
S. Nat. Bank, 212 Ga. 295, 295 (1) (92 SE2d 16) (1962) (citing only Perkins to
conclude that citizen-taxpayer lacked standing to sue to enjoin changing a
structure on city lot).
                                      47
245 Ga. 301, 303-304 (1) (264 SE2d 859) (1980) (“We hold that the

plaintiffs have standing to bring this suit. In this state, it is

established that a citizen and taxpayer of a municipality, without

the necessity of showing any special injury, has standing to sue” to

challenge city council committee appointments as ultra vires actions

by municipal officer); Stephens v. Moran, 221 Ga. 4, 4-5 (1) (142

SE2d 845) (1965) (relying on case law applying predecessor statute

to conclude that “[t]he plaintiff, as a citizen of such state, county and

municipality, is interested in having the laws executed and the duty

in question enforced”) (citing Thomas v. Ragsdale, 188 Ga. 238 (3

SE2d 567) (1939), which cited former code § 64-104 to conclude that

citizen had interest in having laws executed); Head, 215 Ga. at 265-

266 (2) (taxpayers had standing to seek to enjoin State Revenue

Commissioner from issuing liquor license to defendant); Heard v.

Pittard, 210 Ga. 549, 551 (81 SE2d 799) (1954) (“In so far as the

allegations of the petition relate to the Sheriff of the City Court of

Buford and the citizens and taxpayers residing within the

jurisdiction of the City Court of Buford, the allegations are sufficient

                                   48
to bring the petition within the rule stated in Code, § 64-104[.]”);

Colston v. Hutchinson, 208 Ga. 559, 561 (67 SE2d 763) (1951);

Screws v. City of Atlanta, 189 Ga. 839, 842 (1) (8 SE2d 16) (1940)

(citizen-taxpayer of Atlanta had sufficient injury to maintain suit to

compel city to collect for water furnished to a group for commercial

purposes). Because these cases invoked OCGA § 9-6-24 (or its

predecessor), the plaintiff’s status as a member of the community

was dispositive of standing.17




      17 Sometimes the violation of a duty is enough to provide standing to
community stakeholders, but certain statutes may require more for standing.
For example, in instances of public nuisances, there is a standing test that has
long been engrained into statute and derives from the common law, requiring
a plaintiff to allege a “special” or “extraordinary” damage not common to the
rest of the public. See OCGA § 41-1-3 (the text, which has not materially
changed since it was codified in 1863, provides that “if a public nuisance in
which the public does not participate causes special damage to an individual,
such special damage shall give a right of action”); see also Coast Line R. Co. v.
Cohen, 50 Ga. 451, 461 (1873) (“The decisions of the Courts, both in England
and America, are quite uniform, that in the case of a purely public nuisance,
where no private person receives damage special to himself, the Courts will not
interfere, either to enjoin or abate, at the suit of a private individual.”).
Similarly, to challenge a zoning decision, plaintiffs are required, by statute, to
demonstrate a substantial interest that was in danger of suffering a special
damage not common to all similarly situated property owners. See Stuttering
Foundation, Inc. v. Glynn County, 301 Ga. 492, 494 (2) (a) & n.4 (801 SE2d
793) (2017); Massey v. Butts County, 281 Ga. 244, 245-248 (637 SE2d 385)
(2006).
                                       49
     (iii) Following adoption of 1983 Constitution, we continued to
recognize that community stakeholders, even as “voters,” had
standing.

     With all of the prior case law regarding citizen-taxpayer

standing as the legal backdrop against which the Judicial Power

Paragraph was readopted as part of the 1983 Constitution, it is no

surprise that we continued to recognize under the current

Constitution that taxpayers and citizens have standing to enforce a

public duty. See, e.g., SJN Properties, 296 Ga. at 799 (2) (b) (ii)

(“SJN, as a citizen and taxpayer of Fulton County, clearly has

standing to seek” mandamus relief against the county related to the

method for treating certain properties as tax exempt); Arneson v.

Bd. of Trustees of Employees’ Retirement System of Ga., 257 Ga. 579,

579-580 (1)-(3) (361 SE2d 805) (1987) (four taxpayers would have

had standing to challenge state entity’s disposition of retirement

benefits if the questioned acts were ultra vires), abrogated on other

grounds recognized by SJN Properties, 296 Ga. at 799 (2) (b) (ii) n.6.

     And it is unsurprising that we have extended this logic to

“voters,” because they, like citizens and taxpayers, are community

                                 50
stakeholders. Voters may be injured when elections are not

administered according to the law or when elected officials fail to

follow the voters’ referendum for increased taxes to fund a particular

project, so voters may have standing to vindicate public rights. See,

e.g., Barrow v. Raffensperger, 308 Ga. 660, 667 (2) (b) (842 SE2d 884)

(2020) (plaintiff’s claim that cancellation of election violated the law

was a sufficient injury to a voter, even without an injury that was

“special” to her, for voter to have standing to bring mandamus claim

to compel election); Rothschild v. Columbus Consol. Govt., 285 Ga.

477, 479-480 (678 SE2d 76) (2009) (plaintiffs’ allegations that

defendants failed to perform public duty promised to voters was

sufficient to establish standing); Manning v. Upshaw, 204 Ga. 324,

326 (49 SE2d 874) (1948) (plaintiff, as a “citizen and a voter” of

Alpharetta, may maintain a petition for mandamus to compel the

mayor and city council members to call for an election to elect their

successors).

     Although the terms “citizens” and “residents” are perhaps more

precise (or less confusing) in cases involving a public duty, these

                                  51
types of cases reflect that community stakeholders — citizens,

residents, voters, and taxpayers — are injured when their local

governments do not follow the law.18 Where a public duty is at stake,

a plaintiff’s membership in the community provides the necessary

standing to bring a cause of action to ensure a local government

follows the law.19 See Arneson, 257 Ga. at 580 (2) (c) (“Public

responsibility demands public scrutiny.”).


      18 Whether a plaintiff has standing to sue and whether sovereign
immunity bars a suit are separate questions. As we have previously
recognized, some of these and similar cases no longer remain good law to the
extent that sovereign immunity bars such suits, but these cases remain good
law to the extent they “simply confirmed a taxpayer’s standing to seek to
enforce a public duty by way of some viable cause of action.” SJN Properties,
296 Ga. at 799 (2) (b) (ii) n.6 (emphasis in original); see also Williams, 308 Ga.
at 273 (3) (b) (ii) n.13; Layer v. Barrow County, 297 Ga. 871, 871 (1) (778 SE2d
156) (2015) (sovereign immunity applies to suits against county officers sued
in their official capacities). We should also note that each of these sovereign
immunity cases were decided before the adoption of the new sovereign-
immunity waiver provision allowing for actions seeking declaratory relief. See
Ga. Const. of 1983, Art. I, Sec. II, Par. V (b).
      19 These cases arise in the context of suits against local governments

involving a public duty. Both our reasoning and our holding regarding standing
is limited to suits against local governments. In other words, we merely hold
that a cognizable injury, even a generalized one, is constitutionally required
and that a community stakeholder suffers such an injury when their local
government fails to follow the law. Whether the same principle would hold true
for suits against state government entities raises separation of powers
questions beyond the scope of our decision today, given that the Georgia
Constitution’s Separation of Powers Provision does not apply to local
governments. See Ga. Const. of 1983, Art. V, Sec. II, Par. II (“The Governor

                                       52
      To recap from our discussion above, from the earliest days of

this Court we have understood the power of courts — the judicial

power — to be limited to cases involving actual controversies, which

requires a showing of some injury. Our case law has been essentially

consistent in reflecting this understanding, all of which informs the

meaning of the Judicial Power Paragraph when it was readopted in

the 1983 Constitution. Because the Judicial Power Paragraph vests

the “judicial power” in state courts, and the nature of judicial power

has long been understood as limited to resolving those controversies

in which there is a cognizable injury, the requirement that plaintiffs




shall take care that the laws are faithfully executed and shall be the
conservator of the peace throughout the state.”); Ward v. City of Cairo, 276 Ga.
391, 392-393 (1) (583 SE2d 821) (2003) (Separation of Powers Clause of Georgia
Constitution does not apply to municipal offices); Building Authority of Fulton
County v. State, 253 Ga. 242, 247 (5) (321 SE2d 97) (1984) (Separation of
Powers Clause applies only to the State, not to cities or counties); Ford v.
Mayor & Council of Brunswick, 134 Ga. 820, 821 (68 SE 733) (1910) (same as
Ward); cf. Sierra v. City of Hallandale Beach, 996 F3d 1110, 1119 (11th Cir.
2021) (Newsom, J., concurring) (citing Lujan to argue that permitting
legislature to allow cause of action that would allow judicial oversight into
executive branch’s constitutional duty to “execute” the laws would violate
separation of powers).
       Moreover, because this case is only about suits against local
governments, we decide nothing today about the legislature’s authority to
create an individualized injury-free cause of action against private parties.
                                      53
have a cognizable injury in order to invoke the power of the courts

is a standing requirement arising from the Georgia Constitution’s

Judicial Power Paragraph. The Plaintiffs do not argue — much less

support such an argument with authority — that standing can be

established in the absence of a cognizable injury. We are aware of no

line of authority supporting the idea that Georgia courts have the

authority to resolve a dispute where no rights are violated or injury

suffered. And indeed, obviating the cognizable-injury requirement

would run afoul of the strict prohibition against issuing advisory

opinions. Deciding questions in which a plaintiff has suffered no

injury and where no rights can be vindicated by a judicial decision

is tantamount to “making law,” rather than interpreting and

applying it to an accrued set of facts. Such actions would encroach

upon the powers reserved for the other co-equal branches of

government.

     Because we understand this injury requirement as being of

constitutional dimension, the General Assembly lacks the authority

to set it aside by statute. The General Assembly could, of course,

                                 54
with the ratification by Georgia citizens, amend the constitution to

provide standing where the plaintiff has not been injured at all, even

in a generalized way not unique to the plaintiff. See Elliott, 305 Ga.

at 225 (Boggs, J., concurring) (explaining that, if the General

Assembly and the people are unhappy with the meaning of a

constitutional provision, they are free to amend the constitution).

But no such amendment has been adopted.

     With these principles established, we turn to the question of

whether the Plaintiffs have, in this procedural posture, established

such an injury. At the motion to dismiss stage, we accept as true all

well-pled material allegations in the complaint. See Williams, 308

Ga. at 270 (2).

     (d) Only Humphries, as a citizen of her local community, has
standing here.

     Since they are not challenging the constitutionality of a

statute, the Plaintiffs do not need to have alleged an individualized

injury. Compare Mason, 283 Ga. at 273 (1). But they still need to

have alleged a cognizable injury.


                                    55
      The Plaintiffs argue that OCGA § 50-3-1 (b) (5), by itself,

provides them standing to sue because it allows “any person, group,

or legal entity” the right to bring a cause of action. Admittedly, our

case law has sometimes been unclear about whether statutory

language creating a cause of action determines a party’s standing.

See, e.g., RES-GA McDonough, LLC v. Taylor English Duma LLP,

302 Ga. 444, 448 (1) (807 SE2d 381) (2017) (concluding that plaintiff

“had no standing to pursue a fraudulent transfer claim” based on

the   statutory   language    governing    the   cause   of   action);

GeorgiaCarry.org, Inc. v. Allen, 299 Ga. 716, 717-720 (791 SE2d 800)

(2016) (using “standing” to describe proper party authorized to bring

cause of action when, after concluding that nonprofit corporation

was not a “person” qualified to bring cause of action that was limited

to natural persons, analyzing whether that corporation nonetheless

had associational standing to pursue a writ on behalf of its

members); Carringer v. Rodgers, 276 Ga. 359, 360, 362-365 (578 SE

2d 841) (2003) (construing statutes to determine that parent of a

decedent child who was murdered by his surviving spouse had

                                 56
“standing” to bring a cause of action for the wrongful death of the

child against the murdering spouse and/or another individual or

entity proximately causing the child’s death). Some cases have

recognized a distinction between the cognizable injury necessary to

invoke the judicial power and the right to bring a cause of action.

See Atlanta Americana Motor Hotel Corp. v. Undercofler, 222 Ga.

295, 298 (1) (149 SE2d 691) (1966) (“Obviously, this count states no

cause of action unless the constitutional attack is sustained, and as

we view the allegations, the plaintiff has no standing to make a

constitutional attack because it alleges no injury to itself from the

application of the statute it seeks to challenge.”); Stillwell v. Topa

Ins. Co., 363 Ga. App. 126, 128-131 (1) (871 SE2d 8) (2022)

(distinguishing clearly between constitutional standing and scope of

a statutory cause of action) (citing cases); Oldham v. Landrum, 363

Ga. App. 284, 292-293 (2) (a) (870 SE2d 82) (2022) (Pinson, J.,

concurring in part and dissenting in part) (making same distinction

and noting that whether a plaintiff is within the class of people that

the statute authorizes to bring a cause of action is sometimes called

                                 57
“statutory standing”).

      Although those cases discussing standing in terms of statutory

causes of action may have conflated the idea of cognizable injury

with whether a party is authorized by the relevant statute to bring

a causes of action (or “statutory standing”),20 our above discussion

makes clear that a statute cannot confer standing in the absence of

a cognizable injury.21 OCGA § 50-3-1 (b) (5)’s language allowing “any

person, group, or legal entity” the right to bring a cause of action

does not state whether that “person, group, or legal entity” must

suffer some cognizable injury. Reading the absence of such language

as permitting a plaintiff to bring a cause of action under OCGA § 50-

3-1 (b) (5) without such an injury would create serious questions

about the constitutionality of the statute, so we must read the



      20 Those cases do not control and we need not reconsider them because
the constitutional question before us now was not raised in those cases. See
Wolfe v. Bd. of Regents of Univ. Sys. of Ga., 300 Ga. 223, 231 (2) (d) (794 SE2d
85) (2016) (“Questions which merely lurk in the record, neither brought to the
attention of the court nor ruled upon, are not to be considered as having been
so decided as to constitute precedents.” (citation and punctuation omitted)).
      21 Of course, a statute can create a legal duty, the violation of which can

be a cognizable injury, but the duty must be owed the plaintiff. The creation of
a duty generally does not, alone, create the cognizable injury.
                                       58
statute consistent with the constitutional standing requirements set

out above. See Premier Health Care Invs., LLC v. UHS of Anchor,

L.P., 310 Ga. 32, 48 (849 SE2d 441) (2020) (“Under the canon of

constitutional doubt, if a statute is susceptible of more than one

meaning, one of which is constitutional and the other not, we

interpret the statute as being consistent with the Constitution.”

(citation and punctuation omitted)). That being said, the Plaintiffs

cannot rely solely on the right to bring a cause of action under OCGA

§ 50-3-1 (b) (5) as establishing their cognizable injury.

     As for their cognizable injury, the Plaintiffs allege that their

“rights and dignity” will be injured as a result of the monument

removals. The Plaintiffs cite no authority supporting the proposition

that this sort of injury to dignity, without more, is a cognizable

injury. The Plaintiffs do not specify what rights were allegedly

violated. To the extent they rely on OCGA § 50-3-1, that statute

created a public duty on the part of government entities to protect

and preserve public monuments and provided a cause of action for a

violation of that duty. Because that statute creates a public duty,

                                  59
the Plaintiffs would have standing if, at a minimum, they alleged

some community stakeholder status that would give them a

cognizable injury for their local government’s alleged failure to

follow the law. Only Humphries has done so.

      (i)      Humphries has standing to pursue injunctive relief.

      By alleging that she is a citizen of Newton County, Humphries

has alleged a cognizable injury as a result of Newton County’s vote

to move a public monument from display, in violation of OCGA § 50-

3-1. This injury is sufficient to support her claims for injunctive

relief under our public rights cases discussed above.22

      But Humphries also asserts a claim for damages. All of the

public-rights cases discussed above, and others of which we are

aware, concerned various forms of equitable relief, not claims for

money damages. It is not clear that the logic of those public rights

cases, which center on protecting the rights of the community rather

than on one specific individual, can be extended to permit one


      22The question of whether this claim is barred by sovereign immunity is
beyond the scope of our review, and we leave it to the Court of Appeals to decide
the question in the first instance.
                                       60
individual to recover damages, but that is not a question we need

definitely resolve today. To decide that question would be to decide

whether the General Assembly has constitutional authority to

permit damages in a statute like OCGA § 50-3-1 to be sought by a

party with only public-rights standing. And as a matter of

constitutional avoidance, we must not address a constitutional

question where it is unnecessary to do so. See Deal, 294 Ga. at 171

n.7 (noting that it is well-settled that this Court will not decide a

constitutional question if the decision in the appeal can be made

upon other grounds). And here it is not necessary.

       We need not resolve whether the General Assembly lacked

such     constitutional   authority,   and       thus   determine     the

constitutionality of OCGA § 50-3-1, because the cause of action that

the statute purports to create has not yet arisen under Humphries’s

allegations.   The   statute   prohibits   the     relocation,   removal,

concealment, or alteration of a monument, and makes liable any

conduct that damages, destroys, loses a monument or removes one

without replacement. See OCGA § 50-3-1 (b) (3), (4). By Humphries’s

                                  61
own admission, none of this conduct has occurred — the County has

merely voted to remove a monument, but it has not yet done so.

Because damages are authorized only for conduct prohibited by the

statute, and the statute does not prohibit a vote to remove a

monument in the future, Humphries cannot seek damages here.

Accordingly, the Court of Appeals erred in affirming the dismissal

of her claim for injunctive relief but was correct to dismiss her claim

for damages, albeit for a different reason.23

      (ii) The Sons of Confederate Veterans groups lack standing.

      The various Sons of Confederate Veterans groups did not allege

that they are citizens, residents, or taxpayers of any county, much




      23 We can easily dispose of the Newton County Board of Commissioners’
argument that allowing any resident, citizen, or taxpayer to sue would allow
every such person and entity to sue and that the multitude of resulting lawsuits
would cause significant harm to the county’s finances. Because the underlying
interest concerns a public right, as opposed to a private one, the outcome of a
suit against a local government under OCGA § 50-3-1 may well bind nonparties
who share that interest. See Lilly v. Heard, 295 Ga. 399, 405 (761 SE2d 46)
(2014) (noting in case brought under voter standing, “although the general rule
is that a judgment binds only the parties to the case, we conclude that this case
falls within the exception to that rule for nonparties who are adequately
represented by a party with the same interest.” (citation and punctuation
omitted)).

                                       62
less the counties that they sued. They have set forth no allegations

showing that they are community stakeholders, such that the duty

created by OCGA § 50-3-1 is one that is owed to them. Therefore,

any violation of OCGA § 50-3-1 does not result in a cognizable injury

to the Sons of Confederate Veterans groups; and, as a result, they

do not have independent, direct standing as organizations. See

Black Voters Matter Fund, 313 Ga. at 382 (1) (a) (“[O]rganizational

standing permits an organization to sue in its own right if it meets

the same standing test applicable to individuals.”).

     In addition to not having standing in their own right, the Sons

of Confederate Veterans groups do not have associational standing.

See id. (“Organizational standing, as opposed to associational

standing, does not depend on the standing of an organization’s

members[.]”); see also Sawnee Elec. Membership Corp. v. Ga. Dept.

of Revenue, 279 Ga. 22, 24 (3) (608 SE2d 611) (2005) (“Associational

standing permits an association that has suffered no injury to sue

on behalf of its members when the members would otherwise have

standing to sue in their own right; the interests the association seeks

                                  63
to protect are germane to the association’s purpose; and neither the

claim asserted nor the relief requested requires the participation in

the lawsuit of the individual members.”).24 The Sons of Confederate

Veterans groups did not allege that they had associational standing

or otherwise indicate that they include members that would have

citizen/resident/taxpayer standing on their own.

      To the extent the Sons of Confederate Veterans groups argue

that OCGA § 50-3-1’s authorization of damages provides them with

an injury, their view of standing is backwards. The statutory award

of damages (treble cost of repair, attorney’s fees, and possible

exemplary damages) is authorized when there is an injury, but it

does not create the injury itself. An injury arises when the public

duty imposed by the statute is violated. But our case law makes


      24 In Aldridge v. Ga. Hosp. & Travel Assn., 251 Ga. 234 (304 SE2d 708)
(1983), we adopted the federal test on associational standing after noting that
there was no Georgia case law on the issue and without examining critically
whether there was good reason to adopt that federal precedent. See id. at 235-
236 (1). Although we have made clear in this opinion that federal standing law
does not control the question of standing under state law, whether
associational standing is independently viable under Georgia law is not an
issue any party has raised. Regardless, the Sons of Confederate Veterans
groups make no claim that the resulting analysis would be different under a
state law conception of associational standing, if such a thing existed.
                                      64
clear that that this public duty is owed to community stakeholders.

A violation of that duty does not injure people to whom the local

government owes no duty.

     We reiterate that when a local government owes a legal duty

to community stakeholders, the violation of that legal duty

constitutes an injury that our case law has recognized as conferring

standing to those stakeholders, even if the plaintiff at issue suffered

no individualized injury. Because the Sons of Confederate Veterans

groups   have    not   alleged   anything    resembling    community

stakeholder status and have alleged no other cognizable injury, they

do not have standing, and the Court of Appeals was right to affirm

the dismissal of their complaints.

     Judgment affirmed in part and reversed in part. All the
Justices concur, except Ellington and Colvin, JJ., disqualified.




                                  65